 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”)

 

US $110,000.00

 

FOOTHILLS EXPLORATION, INC.

10% CONVERTIBLE REDEEMABLE NOTE

DUE JULY 23, 2020

 

FOR VALUE RECEIVED, Foothills Exploration, Inc. (the “Company”) promises to pay
to the order of GS CAPITAL PARTNERS, LLC and its authorized successors and
Permitted Assigns, defined below, (“Holder”), the aggregate principal face
amount One Hundred Ten Thousand Dollars exactly (U.S. $110,000.00) on July 23,
2020 (“Maturity Date”) and to pay interest on the principal amount outstanding
hereunder at the rate of 10% per annum commencing on July 23, 2019. This Note
contains a $10,000 such that purchase price shall be $100,000.00. The interest
will be paid to the Holder in whose name this Note is registered on the records
of the Company regarding registration and transfers of this Note. The principal
of, and interest on, this Note are payable at 30 Broad Street, Suite 1201, New
York, NY 10004, initially, and if changed, last appearing on the records of the
Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein. Permitted Assigns means any
Holder assignment, transfer or sale of all or a portion of this Note accompanied
by an Opinion of Counsel as provided for in Section 2(f) of the Securities
Purchase Agreement.

 

This Note is subject to the following additional provisions:

 

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith. To the extent that Holder subsequently
transfers, assigns, sells or exchanges any of the multiple lesser denomination
notes, Holder acknowledges that it will provide the Company with Opinions of
Counsel as provided for in Section 2(f) of the Securities Purchase Agreement.

 

   

 

 

2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (“Act”), applicable state securities laws and
Sections 2(f) and 5(f) of the Securities Purchase Agreement. Any attempted
transfer to a non-qualifying party shall be treated by the Company as void.
Prior to due presentment for transfer of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Company’s records as the owner hereof for all other purposes, whether or not
this Note be overdue, and neither the Company nor any such agent shall be
affected or bound by notice to the contrary. Any Holder of this Note electing to
exercise the right of conversion set forth in Section 4(a) hereof, in addition
to the requirements set forth in Section 4(a), and any prequalified prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted (“Notice of Conversion”) in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date. All notices
of conversion will be accompanied by an Opinion of Counsel.

 

4. (a) The Holder of this Note is entitled, at its option, at any time following
the 180th daily anniversary of this Note, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company’s
common stock (the “Common Stock”) at a price (“Conversion Price”) for each share
of Common Stock equal to 55% of the lowest closing price of the Common Stock as
reported on the National Quotations Bureau OTC Markets exchange which the
Company’s shares are traded or any exchange upon which the Common Stock may be
traded in the future (“Exchange”), for the twenty prior trading days including
the day upon which a Notice of Conversion is received by the Company (provided
such Notice of Conversion is delivered together with an Opinion of Counsel, by
fax or other electronic method of communication to the Company after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to include the
same day closing price). If the shares have not been delivered within 3 business
days, the Notice of Conversion may be rescinded. Such conversion shall be
effectuated by the Company delivering the shares of Common Stock to the Holder
within 3 business days of receipt by the Company of the Notice of Conversion.
Accrued, but unpaid interest shall be subject to conversion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
To the extent the Conversion Price of the Company’s Common Stock closes below
the par value per share, the Company will take all steps necessary to solicit
the consent of the stockholders to reduce the par value to the lowest value
possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the Conversion Price shall be decreased to 45% instead of 55% while that
“Chill” is in effect. If the Company fails to maintain the share reserve at the
4x discount of the note 120 days after the issuance of the note, the conversion
discount shall be increased by 10%. In no event, shall the Holder be allowed to
effect a conversion if such conversion, along with all other shares of Company
Common Stock beneficially owned by the Holder and its affiliates would exceed
4.99% of the outstanding shares of the Common Stock of the Company (which may be
increased up to 9.9% upon 60 days’ prior written notice by the Investor).

 

 2 

 

 

(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 10% per annum. Interest shall be paid by the Company in Common Stock
(“Interest Shares”). Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

 

(c) Upon cash payment for this note, the then outstanding principal balance of
this Note may be prepaid at the following prices:

 

PREPAY DATE   PREPAY AMOUNT <= 60 days   125% of principal plus accrued interest
61-120 days   135% of principal plus accrued interest 121-180 days   145% of
principal plus accrued interest

 

This Note may not be prepaid after the 180th day. Such redemption must be closed
and funded within 3 days of giving notice of redemption of the right to redeem
shall be null and void. Any partial prepayments will be made in accordance with
the formula set forth in the chart above with respect to principal, premium and
interest.

 

(d) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization (excluding an increase in authorized
capital) or other change or exchange of outstanding shares of the Common Stock,
other than a forward or reverse stock split or stock dividend, or (iii) any
consolidation or merger of the Company with or into another person or entity in
which the Company is not the surviving entity (other than a merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of Common Stock) (each of items (i), (ii) and
(iii) being referred to as a “Sale Event”), then, in each case, the Company
shall, upon request of the Holder, redeem this Note in cash for principal amount
multiplied by the corresponding prepay premium in the chart above , plus accrued
but unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e) In case of any Sale Event (not to include a sale of all or substantially all
of the Company’s assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

 3 

 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. Subject to cure period set forth herein, the Company hereby expressly waives
demand and presentment for payment, notice of non-payment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described “Events of Default” shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note; or

 

(d) The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (5) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

 4 

 

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h) Intentionally Deleted

 

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTC Markets exchange) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than 10 or more trading
days or ceases to file its 1934 act reports with the SEC;

 

(j) Intentionally Deleted;

 

(k) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which supports the removal of a restrictive legend; or

 

(l) The Company shall not replenish the reserve set forth in Section 12, within
3 business days of the request of the Holder, provided, however, that any such
request be in writing and contains the Holder’s calculations for the share
reserve.

 

(m) The Company shall be delinquent in its periodic report filings with the
Securities and Exchange Commission (exclusive of any extension filing period
pursuant to Rule 12b-25 of the Securities Exchange Act of 1934); or

 

(n) The Company shall cause to lose the “bid” price for its stock in a market
(including the OTC marketplace or other exchange).

 

Then, or at any time thereafter, unless cured within 10 days (except for 8(k)),
and in each and every such case, unless such Event of Default shall have been
waived in writing by the Holder (which waiver shall not be deemed to be a waiver
of any subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. The penalty for a breach of Section
8(n) shall be an increase of the outstanding principal amounts by 20%. Further,
if a breach of Section 8(m) occurs or is continuing after the 6 month
anniversary of the Note, then the Holder shall be entitled to use the lowest
closing bid price during the delinquency period as a base price for the
conversion. For example, if the lowest closing bid price during the delinquency
period is $0.01 per share and the conversion discount is 50% the Holder may
elect to convert future conversions at $0.005 per share.

 

 5 

 

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for it reasonable attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

 

Failure to Deliver Loss = [(Highest VWAP for the 30 trading days on or after the
day of exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

11. The Company represents that it is not a “shell” issuer and that if it
previously has been a “shell” issuer that at least 12 months have passed since
the Company has reported Form 10 type information indicating it is no longer a
“shell issuer.

 

 6 

 

 

12. The Company shall issue irrevocable transfer agent instructions reserving
4,444,000 shares of its Common Stock for conversions under this Note (the “Share
Reserve”). Upon full conversion of this Note, any shares remaining in the Share
Reserve shall be cancelled. The Company shall pay all transfer agent costs
associated with issuing and delivering the share certificates to Holder. If such
amounts are to be paid by the Holder, it may deduct such amounts from the
Conversion Price. The company should at all times reserve a minimum of four
times the amount of shares required if the note would be fully converted.,
provided, however, that the Holder has sent to the Company at the appropriate
times written instructions with respect to the share reserve amounts pursuant to
Section 8(l), above. The Holder may reasonably request increases from time to
time to reserve such amounts. The Company will instruct its transfer agent to
provide the outstanding share information to the Holder in connection with its
conversions.

 

13. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as practicable follow any such
corporate actions in compliance with the Company’s disclosure obligations under
the Securities Exchange Act of 1934.

 

14. If it shall be found that any interest or other amount deemed interest due
hereunder violates the applicable law governing usury, the applicable provision
shall automatically be revised to equal the maximum rate of interest or other
amount deemed interest permitted under applicable law. The Company covenants (to
the extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal or interest on this Note.

 

15.This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York or in the Federal courts sitting in the county or city of New York. This
Agreement may be executed in counterparts, and the facsimile transmission of an
executed counterpart to this Agreement shall be effective as an original.

 

[Signature Page Follows]

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: July 23, 2019

 

  FOOTHILLS EXPLORATION, INC.         By:                         B.P. Allaire  
Title: CEO

 

 8 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Foothills Exploration, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: _____________________________________________________________

[Print Name of Holder and Title of Signer]

Address: _______________________________________________

                 _______________________________________________

 

SSN or EIN: _______________________________________________

Shares are to be registered in the following name:
_______________________________

 

Name:     Address:     Tel:     Fax:     SSN or EIN:    

 

Shares are to be sent or delivered to the following account:

 

Account Name: __________________________________

Address: _______________________________________

 

 9 

 

